Broyles, 0. <).
1. “The provisions oí the second paragraph oí section 2 of the act of the General Assembly approved August 15, 1921 (Ga. L. 1921, p. 255), relating to the speed of motor-vehicles upon approaching or traversing intersecting highways, do not apply to intersecting streets of a city.” Shannon v. Martin, 164 Ga. 872 (139 S. E. 671). In view of this decision, and upon request of counsel for the plaintiff in error, the case of Faggart v. Rowe, 33 Ga. App. 423 (126 S. E. 731), is reviewed, and any contrary ruling therein is hereby overruled. Under the above-stated ruling, the trial court’s charge as set forth in the fifth ground of the amendment to the motion for a new trial was reversible error.
2. The remaining special grounds of the motion for a new trial show no error, and the general grounds of the motion are not passed upon.

Judgment reversed.


Luhe and Bloodworlh, JJ., concur.